Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 11/24/2021 is duly acknowledged.
	Claim 15 was previously canceled by applicants.
	Claims 1-14 and 16-23 (as amended on 02/29/2020) are currently pending in this application.
Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 16-21; directed to “A method of producing a liquid form Trichoderma-based product and a solid state Trichoderma-based product…”) in the reply filed on 11/24/2021 (see remarks, page 1) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically point out if the election was made with or without traverse, the instant election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, Claims 22 and 23 (non-elected group II) have been withdrawn from further considerations.
Claims 1-14 and 16-21 (elected invention of Group I; directed to “A method of producing a liquid form Trichoderma-based product and a solid state Trichoderma-based product…”) have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as a 371 of PCT/US2018/052516 (filed on 09/25/2018), which claims priority from a US provisional application 62/564,683 filed on 09/28/2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David R. Saliwanchik (applicant’s attorney of record) on 12/13/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claim 6 (elected group I), and claims 22-23 (non-elected invention of group II, taken as without traverse)  have been canceled by this Examiner’s amendment.
Claims 1-5, 7-14 and 16-21 have been allowed as discussed below:
Claims 1-5, 7, 8, 12-14, 17 and 18 have been specifically amended as follows:
1 (Currently Amended). A method of producing a liquid form Trichoderma-based product and a solid state Trichoderma-based product, the method comprising the steps:
(a) preparing an alginate-agar bead inoculant from a Trichoderma seed culture;
(b) cultivating the alginate-agar bead inoculant in liquid nutrient culture medium in a
reactor to produce a desired scaled-up microbial density in the bead, wherein the desired scaled-up microbial density is at least 1 x 109 conidia per gram of the alginate-agar beads;
(c) harvesting the alginate-agar bead inoculant from the liquid culture medium; and
(d) preparing the liquid form Trichoderma-based product, wherein the cultivated alginate-agar bead inoculants are used to inoculate a submerged fermentation reactor, and Trichoderma-based product, wherein the cultivated alginate-agar bead inoculants are used to inoculate a solid-state fermentation reactor.
2 (Currently Amended). The method of claim 1, wherein the Trichoderma microorganism is selected from the group consisting of Trichoderma reesei, Trichoderma harzianum, Trichoderma viride, and Trichoderma hamatum.
3 (Currently Amended). The method of claim 1, wherein the step (a) comprises combining a 5% homogenous slurry of the seed culture 
4 (Currently Amended). The method of claim 1, wherein the step (b) comprises collecting the alginate-agar bead and then cultivating it in a reactor containing a sufficient volume of the liquid nutrient medium to permit a high concentration of Trichoderma mycelia to disperse inside and throughout the surface of the alginate-agar bead.
5 (Currently Amended). The method of claim 1, wherein the step (b) is performed for about 1 to about 10 days, under continuous aeration and agitation, at a temperature of about 28°C to about 30°C and pH of about 5.0 to about 6.5.
7 (Currently Amended). The method of claim 1, wherein after the step (c) but before the step (d), the method comprises processing the alginate-agar bead inoculant for storage, wherein
processing comprises collecting the alginate-agar bead inoculant from the reactor and placing
the bead into a cryopreservation solution comprising glycerol and water at a ratio of about
50%.
the group consisting of a flask, tube, vial and dish.
12 (Currently Amended). The method of claim 1, wherein in step (d) the preparing the liquid form Trichoderma-based product comprises cultivating the inoculant in [[a]] the reactor 
13 (Currently Amended). The method of claim 12, wherein the concentration of
Trichoderma is increased in the liquid culture of at least 1 x 109 propagules per milliliter, and[[,]] optionally[[,]] preservatives, additives, and/or pH adjusters are added.
14 (Currently Amended). The method of claim 1, wherein in step (d) the preparing the solid-state Trichoderma-based product comprises mixing the harvested alginate-agar bead inoculants with a liquid nutrient medium and a solid or semi-solid substrate to form a mixture; spreading the mixture thinly onto heat proof trays; cultivating the mixture on the trays in an incubator at 30°C for 3 to 10 days with constant aeration by ambient air.
17 (Currently Amended). The method of claim 14, wherein the substrate is vermiculite
and the ratio of vermiculite to alginate-agar beads in the mixture is in the range of from 3:1 to 4:1.
18 (Currently Amended). The method of claim 14, wherein the substrate is foodstuff selected from the group consisting of corn flour, rice, beans and pasta.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for producing a liquid form Trichoderma-based product and a solid state Trichoderma-based Zhihui Bai et al (2011; cited in applicant’s IDS dated 4/8/20 as CN 102613252 A; an English machine translation is attached herewith as ref. [U] on PTO 892 form) discloses a method for producing liquid Trichoderma-based product and a solid Trichoderma-based product by preparing a Trichoderma seed culture, wherein the seed culture is used to inoculate in a liquid fermentation step to prepare a liquid Trichoderma product, and wherein the liquid seed culture is also used to inoculate in a solid state fermentation to obtain a solid Trichoderma product (see Zhihui Bai et al, abstract and entire Example 1, in particular).  However, the steps (a) to (c) as currently required (i.e. the steps of preparing “alginate-agar bead inoculant”) by the claimed process have not been disclosed and/or suggested by Zhihui Bai et al. The Closest prior art of Nussinovitch et al (US7,422,737; cited in applicant’s IDS dated 4/8/20) discloses the use of hydrocolloid beads (including alginate alone, or with fillers such as bentonite, kaolin, chitin, etc.) as carriers for various microorganisms including Trichoderma spores (see Abstract, claims 1-4 and 7; and entire Example 1, in particular), wherein the encapsulated microorganisms can act as potential inoculum for a variety of downstream processes.  However, there appears to be no reasonable motivation and/or suggestion to prepare and specifically employ an “alginate-agar” bead inoculum as required by the claimed process for use in the liquid as well as solid state fermentation processes as claimed.  In addition, applicants have disclosed superior outcome with the process as claimed for preparing and using such “alginate-agar” beads encapsulated with Trichoderma conidia commensurate with the invention as claimed (see instant disclosure, Examples 3-6, for instance).

Conclusion
Claims 1-5, 7-14 and 16-21 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657